UNITED STATES DISTRICT COURT
EASTERN DISTRICT GF NEW YORK

 

wont ee ee nee neem eens 4
NIMIO G. SISA, :
CV: 19-6000
Plaintiff,
COMPLAINT
-against-
JURY TRIAL DEMANDED
WESTROCK SERVICES, LLC,
Defendant. :
wane eee nnn nee eee eee 4

Plaintiff, Nimio G. Sisa, by his attorneys SCOTT MICHAEL MISHKIN, P.C.,

complaining of the defendant, alleges as follows:

PRELIMINARY STATEMENT

This case is brought pursuant to 42 U.S.C. §§ 2000e-2000e-17 (Title VII) for WestRock
Services, LLC (defendant) discriminatory treatment against plaintiff due to plaintiff’s Race and
National Origin and retaliation against plaintiff but for his engagement in protected activity. This
case is brought pursuant to the continuing violation doctrine as the name Supervisors

- discriminated against plaintiff outside and within the three day statute of limitation period, that

being December 28, 2017.

JURISDICTION

FIRST: The jurisdiction of the Court over this controversy is based upon
28 U.S.C. § 1331, and Title VII 42 U.S.C. §§ 2000 ef seq.
VENUE

SECOND: The unlawful practices alleged below were committed within the State of

New York, County of Suffolk.
THIRD: At the time of the unlawful practices, plaintiff was a resident of Suffolk
County in the Eastern District of the United States District Court of New York.
FOURTH: Defendant conducts substantial business in Suffolk County in the State of

New York, at 217 River Avenue, Patchogue, New York 11772.

FIFTH: This Court is hereby the proper venue under 28 U.S.C. § 1391(b).
FACTS
SIXTH: At the time of the causes of action, plaintiff, a Black Hispanic, worked for

defendant as its Production Manager for defendant’s Application Division at defendant’s

Ronkonkoma, New York location.
| SEVENTH: Plaintiff began his highiy dedicated unblemished career at defendant on

September 25, 1999, in the position of Warehouse Worker.

EIGHTH: Throughout his career at defendant, plaintiff received a series of
promotions with his last promotion being to the title of Production Manager.

NINTH: Plaintiff was wrongfully terminated on November 15,2018, due to his
Race and National Origin and in direct retaliation of his engagement in protected activity.

TENTH: The names and titles of defendants’ Management that discriminated and/or
retaliated against plaintiff were its Regional Director of Human Resources, Jennifer Carey
(Carey); its Human Resource Generalist, Cinthia Pedro (Pedro); Facility Director, Tom
Shouthworth (Shouthworth); Shipping and Receiving Manager, Ronald Tarantino (Tarantino),

and its Regional Director of Operations, Nick Shore (Shore).
ELEVENTH: On on about May 2017, Carey began speaking to plaintiff in a rude
manner and would degrade plaintiff when talking with him, but did not speak to other non-Black
Hispanic employees in a rude or degrading manner.

TWELFTH: On or about February 201 8, Carey began to sabotage plaintiffs career due
to his Race and National Origin, when she told plaintiff he was not permitted to speak to his
direct reports and that he was only permitted to bring issues to Carey and Pedro.

THIRTEENTH: Carey also directed all of plaintiff’s direct reports that if plaintiff
ever spoke to them about any issues related to their job, they were to notify Human Resources
immediately. |

FOURTEENTH: This demonstrates Carey’s disparate treatment of plaintiff due to
his Race and National Origin, as Carey did not treat similarly situated non Black Hispanic
Managers in this manner and the hostile work environment plaintiff was being subjected to.

FIFTEENTH: Tarantino also engaged in discrimination against plaintiff due to his
Race and National Origin by willfully interfering with his work in order to cause harm to
plaintiff's career.

SIXTEENTH: Specifically, for no legitimate business reason, Tarantino removed
plaintiff’s Warehouse support team, leaving plaintiff to handle all of the work and then proceeded
to direct plaintiff to perform tasks that were outside of his title and job description.

SEVENTEENTH: — Shouthworth also discriminated against plaintiff due to his Race

and National Origin when plaintiff asked him for assistance to replace the vacant position due to

Tarantino’s discriminatory treatment of him, and plaintiff’s requests were ignored.
EIGHTEENTH: | Plaintiff also complained to Southward that Tarantino directed him
to perform tasks that were outside of his title and job description in the warehouse.

NINETEENTH: Shouthworth ignored plaintiff's complaint of Tarantino’s
discriminatory treatment of plaintiff. |

TWENTY: During the Summer of 2018, plaintiff continued to send e-mails to
Southward requesting help in the warehouse, but plaintiff believes due to his National Origin and
Race, Southward did not support or address plaintiff’s good faith efforts for the success of
defendant’s business.

TWENTY FIRST: Carey and Shouthworth furthered their discriminatory treatment of
plaintiff when plaintiff complained of an employee he supervised who abandoned her job.

TWENTY SECOND: After plaintiff instructed one of his direct reports, Silvia Contreras
(Contreras) to not throw boxes containing bottles, she walked out on her job.

TWENTY THIRD: Despite plaintiff immediately contacting Carey and Shouthworth,
of Contreras’s insubordination, on October 3, 2018, and with a follow up to them on October 4,
2018, plaintiff was ignored and Contreras was awarded to work in another department at
defendant’s Patchogue, New York location.

TWENTY FOURTH: As demonstrated earlier herein, Carey and Shouthworth
purposefully ignored plaintiff’s request for help as for and in regard to Contreras’s

insubordination and rewarded her in order to discriminate against plaintiff due to his National

Origin and Race.
- TWENTY FIFTH: On October 5, 2018, Tarantino, in another discriminatory act,
directed plaintiff to perform duties outside his title, specifically to use a forklift to load pallets on
a truck.

TWENTY SIXTH: Despite plaintiff not be certified to operate a forklift, and was not
permitted to operate the forklift, Tarantino’s directive was based on plaintiff’s National Origin
and Race,

TWENTY SEVENTH: And the fact that Tarantino was not plaintiffs direct
supervisor, further demonstrates that Tarantino was motivated with discriminatory intent when
directing plaintiff to perform a task that he was not certified to perform and below his title.

TWENTY EIGHTH: Despite plaintiff advising Tarantino that he was not a warehouse
worker and was in fact a Manager, and the fact he had been requesting additional warehouse
_ workers to Southworth for months, plaintiff requested he find another solution to operate the
forklift. a | |

TWENTY NINTH: Ina further demonstration of discrimination against plaintiff due to
his National Origin and Race, Shore told plaintiff that his response to Tarantino was

unacceptable and unprofessional.

THIRTY: Shore was fully aware that plaintiff had been requesting additional
warehouse workers as he was copied on the e-mails for said help that were sent to Shouthworth
by plaintiff

THIRTY-FIRST: Plaintiff advised Shore his intent was not to be unprofessional but

the fact remained that plaintiff was a Manager and not certified to operate the forklift.
THIRTY SECOND: . As a result of plaintiffs good faith belief that he was being
discriminated against in the workplace, plaintiff formally complained to Shouthworth that he was
_ being discriminated in the workplace due to his being an Hispanic Manager.

THIRTY THIRD: Asa pretext to their discrimination against plaintiff due to National
Origin and Race, and in retaliation of his formal discrimination complaint to Shouthworth, eight
days after plaintiff reported Contreras’s insubordination to to Carey and Shouthworth, on
October 11, 2018, Carey, Pedro and Taratntono went to plaintiff’s department and interviewed.
employee witnesses, who corroborated plaintiff’s formal complaints to Carey and Shouthworth
of Contreras’s insubordination.

THIRTY FOURTH: Despite the corroboration, Pedro and Tarantino, motivated with
discriminatory and retaliatory intent, moved forward to harm plaintiff's career and fabricated
their findings to go against plaintiff.

THIRTY FIFTH: Specifically, on October 25, 2018, Pedro and Tarantino went to
plaintiff’s office and presented him with a fabricated disciplinary memo that was contrary to
witnesses interviews, finding plaintiff insubordinate and insisted that he sign the memo and
acknowledge the findings, despite the memo’s false findings, further demonstrating
discrimination against plaintiff and retaliation for his engagement in protected activity.

THIRTY SIXTH: These discriminatory and retaliatory acts as for and against
plaintiff created a hostile work environment for plaintiff.

THIRTY SEVENTH: Since he began his employment at defendant, that being for the

past nineteen years, plaintiff had never ever had any written warnings, and/or fabricated written

warnings against him in regard to his management abilities and/or performance of his work.

‘yl
THIRTY EIGHTH: Pedro’s and Tarantino’s willful adverse actions were based on
plaintiff’s National Origin and Race and further demonstrated the hostile work environment he
- was being subjected to.
THIRTY NINTH: The fabricated memo included false information that plaintiff
treated employees badly; threatened employees and intimidated employces.
FORTY: The pretextual memo also included language that plaintiff provided false
information to Human Resources.
FORTY FIRST: — At no time did plaintiff ever provide false statements to Human
_ Resources and at no time what so ever in his entire career did he threaten, intimidate, or treat any
employee badly and as such, plaintiff would not sign the document as directed to do so by Pedro.
FORTY SECOND: Despite the truth, Pedro, in the ultimate discriminatory and
retaliatory act against plaintiff insisted that plaintiff resign, and was terminating plaintiff due to
his National Origin and Race and in retaliation of his engagement in protected activity,
FORTY THIRD: Plaintiff made it clear in writing and verbally from October 29,
2018, up to his wrongful termination on November 15, 2018, when he was replaced by a White
American, that he never wanted to resign and was not resigning.
FORTY FOURTH: On October 29, 2018, Pedro sent plaintiff an e-mail that defendant
accepted his resignation.
FORTY FIFTH: Plaintiff made it clear that he never voluntarily resigned and was
not resigning and/or giving up his nineteen year career, especially since it was based on a

fabricated investigation report and false memo.

FORTY SIXTH: Pedro told plaintiff defendant would not accept any resignation.
FORTY SEVENTH: Any legitimate business reason for its actions against plaintiff was
a pretext, as the findings in their investigation were purposefully altered and false and therefore it
was more likely than not defendant’s actions against plaintiff were motivated with the
discriminatory and retaliatory intent.

FORTY EIGHTH: —Defendant’s harassment of plaintiff was sufficiently severe and/or
pervasive that it created an objectively hostile work environment and/or abusive work.
environment based on his National Origin and Race and in retaliation of engagement in protected
activity.

FORTY NINTH: On November 15, 2018, plaintiff was terminated due to his
National Origin and in Retaliation of a formal complaint that he was being discriminated against
because he was Hispanic and was then replaced with an White American named Chris Miller.

FIFTY: This action was commenced within 90 days of plaintiff receiving his
Notice of Right To Sue Letter from the Equal Employment Opportunity Commission. |

WHEREFORE, plaintiff demand a judgment against the defendants as follows:

1. For a money judgment representing actual damages for defendant’s discrimination
against plaintiff do to his National Origin and Race in violation of Title VII, 42 U.S.C. §§

2000 et seq.,;

2. For a money judgment representing compensatory damages for defendant’s

discrimination against plaintiff do to his National Origin and Race in violation of Title

VII, 42 U.S.C. §§ 2000 et seq.,;
3. For a money judgment representing punitive damages for defendant’s
discrimination against plaintiff do to his National Origin in violation of Title VII, 42
U.S.C. §§ 2000 et seq.,;

4. For a money judgment representing emotional damages for defendant’s
discrimination against plaintiff do to his National Origin and Race in violation of Title
VII, 42 U.S.C. §§ 2000 ef seq.,;

5. For a money judgment representing actual damages for defendant’s retaliation
against plaintiff do to his engagement in protected activity in violation of Title VII, 42
ULS.C. §§ 2000 ef seq.,;

6.-  Foramoney judgment representing compensatory damages for defendant’s
retaliation against plaintiff do to his engagement in protected activity in violation of Title
VIL, 42 U.S.C. §§ 2000 et seg.,;

7. For a money judgment representing punitive damages for defendant’s retaliation
against plaintiff do to his engagement in protected activity in violation of Title VII, 42
ULS.C. §§ 2000 ef seq..,;

8. For a money judgment representing emotional damages for defendant’s retaliation
against plaintiff do to his engagement in protected activity in violation of Title VII, 42
U.S.C. §§ 2000 ef seq.,;

9. For equitable and injunctive relief;

10. For attorney’s fees and costs;

11. For such other and further relief as may be just and proper.
Case 2:19-cv-O6000-LDH-VMS Document1 Filed 10/25/19 Page 10 of 10 PagelD #: 10

JURY DEMAND

Plaintiff herein demands a trial by jury of all issues in this action.

SCOTT he MISHKIN, P.C.

By: Scott Mcrae Mishkin Esq.
One Suffolk Square, Suite 240
Islandia, New York 11749
Telephone: (631) 234-1154
Facsimile: (631) 234-5048
Attorneys for Plaintiff

Dated: Islandia, New York
October 25, 2019

10
